Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Siyuan Ge on January 11, 2022.

20. (Previously Presented) A method of training a machine learning model to be used in autonomous vehicle control, the method performed by one or more processors and comprising: 
identifying instances of autonomous vehicle sensor data, wherein each of the instances of autonomous vehicle sensor data: 
is generated based on corresponding output from one or more autonomous vehicle sensor components of an autonomous vehicle, and 
includes a corresponding autonomous vehicle timestamp generated using an autonomous vehicle clock local to the autonomous vehicle; 
identifying instances of additional vehicle data, wherein each of the instances of additional vehicle data: 
is generated based on one or more additional vehicle sensor components of an additional vehicle, and 
includes a corresponding additional vehicle timestamp generated using an additional vehicle clock local to the additional vehicle; 

generating a corresponding training instance input, of the training instance, based on a corresponding one of the instances of autonomous vehicle sensor data, wherein the corresponding training instance input is processed using the machine learning model to predict at least a motion state of the additional vehicle; and Page 2 of 12Patent Application No. 16/816,942 Attorney Docket No. ZU828-20054 Response to 10/07/2021 Non-final Office Action 
generating a corresponding supervised label, of the training instance, generating the corresponding supervised label comprising: 
generating the corresponding supervised label that describes the motion state of the additional vehicle using a corresponding one of the instances of additional vehicle data based on determining that the corresponding additional vehicle timestamp, of the corresponding one of the instances of additional vehicle data, corresponds to the corresponding autonomous vehicle timestamp of the corresponding one of the instances of autonomous vehicle sensor data of the corresponding training instance input; and 
training the machine learning model using the plurality of training instances.  

21. (Previously Presented) The method of claim 20, wherein the additional vehicle clock local to the additional vehicle is part of a computing device, of the additional vehicle, that logs the instances of additional vehicle data.  



23. (Previously Presented) The method of claim 20, further comprising: prior to the instances of autonomous vehicle data and the instances of additional vehicle data being generated: synchronizing the autonomous vehicle clock and the additional vehicle clock.  

24. (Rejoined) The method of claim 20, wherein the one or more autonomous vehicle sensor components of the autonomous vehicle comprise a vision component.  

25. (Rejoined) The method of claim 20, wherein the vision component is a Light Detection and Ranging (LIDAR) component, a monographic camera, a stereographic camera, or a thermal camera.  

26. (Rejoined) The method of claim 25, wherein the LIDAR component is a phase coherent LIDAR component.  



28. (Rejoined) The method of claim 20, further comprising providing the trained machine learning model for use in control of a given autonomous vehicle.  

29. (Rejoined) The method of claim 28, further comprising: processing, by at least one processor of the given autonomous vehicle, given sensor data using the trained machine learning model, the given sensor data captured by given sensor components of the given autonomous vehicle; generating, based on the processing, a predicted output; and controlling the given autonomous vehicle based on the predicted output.  

30. (Rejoined) The method of claim 29, wherein controlling the given autonomous vehicle comprises controlling speed or direction of the given autonomous vehicle or a combination of speed and direction.  

31. (Rejoined) The method of claim 29, wherein controlling the given autonomous vehicle comprises performing a controlled stop of the given autonomous vehicle.  



33. (Rejoined) The method of claim 20, wherein the corresponding supervised labels each comprise one or more corresponding yaw parameters and the one or more corresponding sensor components of the additional vehicle comprise a yaw rate sensor.  

34. (Rejoined) The method of claim 33, wherein the additional vehicle data is determined based on monitoring of a controller area network of the corresponding additional vehicle.  

35. (Rejoined) The method of claim 20, wherein the corresponding supervised labels each comprise one or both of a corresponding velocity and a corresponding acceleration of the additional vehicle.  

36. (Rejoined) The method of claim 20, wherein the corresponding supervised labels each comprise one or more corresponding yaw parameters and one or both of a corresponding velocity and a corresponding acceleration of the additional vehicle.  

37. (Previously Presented) One or more non-transitory computer readable storage media comprising computer instructions executable by one or more processors that when executed cause the at least one processor to: 

is generated based on corresponding output from one or more autonomous vehicle sensor components of an autonomous vehicle, and 
includes a corresponding autonomous vehicle timestamp generated using an autonomous vehicle clock local to the autonomous vehicle; 
identify instances of additional vehicle data, wherein each of the instances of additional vehicle data: 
is generated based on one or more additional vehicle sensor components of an additional vehicle, and 
includes a corresponding additional vehicle timestamp generated using an additional vehicle clock local to the additional vehicle; 
generate a plurality of training instances, generating each of the plurality of training instances comprising: 
generate a corresponding training instance input, of the training instance, based on a corresponding one of the instances of autonomous vehicle sensor data, wherein the corresponding training instance input is processed using the machine learning model to predict at least a motion state of the additional vehicle; and 
generate a corresponding supervised label, of the training instance, generating the corresponding supervised label comprising: 
generate the corresponding supervised label that describes the motion state of the additional vehicle using a corresponding one of the instances of 
train the machine learning model using the plurality of training instances.  

38. (Previously Presented) A system comprising: 
one more processors executing stored instructions to: 
generate a plurality of training instances using instances of autonomous vehicle sensor data and instances of additional vehicle data, wherein each of the instances of autonomous vehicle sensor data: 
is generated based on corresponding output from one or more autonomous vehicle sensor components of an autonomous vehicle, and 
includes a corresponding autonomous vehicle timestamp generated using an autonomous vehicle clock local to the autonomous vehicle, and 
wherein each of the instances of additional vehicle data: 
is generated based on one or more additional vehicle sensor components of an additional vehicle, and 
includes a corresponding additional vehicle timestamp generated using an additional vehicle clock local to the additional vehicle; 

generate a corresponding training instance input, of the training instance, based on a corresponding one of the instances of autonomous vehicle sensor data, wherein the corresponding training instance input is processed using the machine learning model to predict at least a motion state of the additional vehicle; and Page 7 of 12Patent Application No. 16/816,942 Attorney Docket No. ZU828-20054 Response to 10/07/2021 Non-final Office Action 
generate a corresponding supervised label, of the training instance, wherein in generating the corresponding supervised label one or more of the processors are to: 
generate the corresponding supervised label that describes the motion state of the additional vehicle using a corresponding one of the instances of additional vehicle data based on determining that the corresponding additional vehicle timestamp, of the corresponding one of the instances of additional vehicle data, corresponds to the corresponding autonomous vehicle timestamp of the corresponding one of the instances of autonomous vehicle sensor data of the corresponding training instance input; and 
train the machine learning model using the plurality of training instances.  

39. (Rejoined) The system of claim 38, wherein controlling the given autonomous vehicle comprises performing a controlled stop of the given autonomous vehicle.

Allowable Subject Matter
Claims 20 – 39 (renumbered as 1 – 20, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/QIAN YANG/Primary Examiner, Art Unit 2668